AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) Page 1 of | (p

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE
vy. (For Offenses Committed Gn.or After November 1, 1987)
Juan Andres Ruiz-Martinez. . Case Number: 3:20-mj-20085
Adam F. Doyle

 

 

Defendant's “ey

 

REGISTRATION NO. 93692298

THE DEFENDANT: | | | fe JAN 15 2020
x] pleaded guilty to count(s) 1 of Complaint

 

 

 

 

 

IO COURT

 

 

 

 

 

 

L] was found guilty to count(s) _ 601 caren age fistr OF CALIFORNIA
after a plea of not guilty, oY oe
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section Nature of Offense — Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) ; 1
L] The defendant has been found not guilty on count(s)
CL) Count(s) dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

TIME SERVED O days

 

/

Assessment: $10 WAIVED Fine: WAIVED

XI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in -
the defendant’s possession at the time of arrest upon their deportation or removal.

L] Court recommends defendant be deported/removed with relative, charged in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant’ s economic circumstances.

Wednesday, January 15, 2020
Date of Imposition of Sentence

cr
(Wr OY vy yy “ve
Received {_ i
| \ HONORABIUE ROBERT N. BLOCK
Vo J . - - UNITED STATES MAGISTRATE JUDGE

Clerk’s Office Copy , a | | 3:20-mj-20085

 
